Citation Nr: 0113550	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1950 to October 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  In the decision, the RO granted service 
connection for post-traumatic stress disorder, and assigned 
an initial disability rating of 30 percent, effective from 
November 6, 1997.  

A hearing was held at the RO before the undersigned Member of 
the Board in December 2000.  Regrettably, the tape of that 
hearing cannot be located.  The veteran was advised by letter 
in March 2001 that he had a right to another hearing, and 
that if he did not respond within 30 days, the Board would 
assume that he did not want another hearing.  More than 30 
days have passed and no response to that letter has been 
received.  Accordingly, the Board concludes that the veteran 
does not desire another hearing, and the Board will consider 
the appeal based on the evidence which is of record.   


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.  

2.  The veteran's post-traumatic stress disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
circumstantial speech; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 




CONCLUSION OF LAW

The criteria for a 50 percent initial disability rating for 
post-traumatic stress disorder are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 
9411 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for his 
post-traumatic stress disorder.  He asserts that his post-
traumatic stress disorder warrants a higher rating.  He 
states that the disorder requires treatment at a Vet Center.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing entitlement to a higher 
rating for post-traumatic stress disorder have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  As noted above, the veteran has not indicated any 
interest in having another hearing to replace the lost 
hearing tape.  The claims file contains the veteran's service 
medical records and his post-service treatment records.  All 
relevant evidence identified by the veteran was obtained and 
considered.  At the December 2000 hearing, the veteran 
submitted copies of treatment records from a Vet Center, 
along with copies of records from a VA vocational 
rehabilitation evaluation.  These records were accompanied by 
a written waiver of the veteran's right to have those records 
considered by the RO.  38 C.F.R. § 20.1304(c).  

Although the veteran receives payments from the Social 
Security Administration, a letter from the Social Security 
Administration dated in April 1998 reflects that these are 
"retirement" benefits.  As such, they are based on the 
veteran's age, rather than on the existence of disabilities.  
Therefore, there is no need to obtain records from the Social 
Security Administration.  

The veteran was afforded a disability evaluation examination 
by the VA in August 1998 and again in December 1999 for the 
purpose of determining whether he has post-traumatic stress 
disorder, and to assess the severity of the disorder.  With 
regard to the adequacy of the examinations, the Board notes 
that the reports of examination reflect that the examiner who 
conducted both examinations recorded the past medical 
history, noted the veteran's current complaints, conducted a 
mental status examination, and offered appropriate 
assessments and diagnoses.  Although the examiner noted that 
at the time of the December 1999 examination the claims file 
did not contain all of the veteran's recent treatment records 
(which have since been obtained), the Board finds that the 
examiner had knowledge of the veteran's history which was 
sufficient to allow him to offer an accurate assessment of 
the severity of the disability.  In this regard, the Board 
notes that the VA General Counsel, in a precedent opinion, 
indicated that 38 C.F.R. § 4.1 does not require that a 
medical records review in all circumstances where a rating 
examination is conducted, nor must the medical history of 
disability be obtained from the examiner's review of prior 
medical records as opposed to the oral report of the person 
examined or summaries provided by the rating board requesting 
the examination.  The VA General Counsel has concluded that 
an examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  The Board notes that the December 1999 
examination report includes a history obtained from the 
veteran, and the examiner reviewed the veteran's claims file, 
as well as his chart at the VA Medical Center.  The claims 
file at that time included a May 1998 treatment summary from 
the Vet Center.  The December 1999 VA examination report 
clearly reflects that the examiner had previously examined 
the veteran and had a complete and accurate understanding of 
the veteran's history.  Therefore, the fact that the examiner 
did not have access to the veteran's most recent Vet Center 
treatment records was inconsequential.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  The 
veteran's DD 214 shows that he served in Korea, and was 
awarded the Combat Infantryman Badge.  His service medical 
records and reports obtained from hospital admissions cards 
kept by the Office of the Surgeon General, Department of the 
Army, reflect psychiatric treatment and observation in 
service.  For example, a record dated in September 1952 
reflects a diagnosis of emotional instability reaction.

The veteran submitted a claim for disability compensation for 
post-traumatic stress disorder in November 1997.  In a rating 
decision of January 1999, the RO granted service connection 
for post-traumatic stress disorder, and assigned a 30 percent 
initial disability rating, effective from November 6, 1997.  
The veteran appeals that decision.  

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the post-traumatic stress disorder and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The Board observes in passing that the 
regulations pertaining to mental disorders were revised 
effective November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996).  Because the veteran's initial claim was not filed 
until November 1997, only the current regulations may be 
applied.

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that post-traumatic stress disorder 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.  A 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When applying the 
rating schedule, it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified.  38 C.F.R. § 4.21 (2000).

The evidence pertaining to the severity of the veteran's 
post-traumatic stress includes a treatment summary letter 
dated in May 1998 from a readjustment counseling therapist at 
a Vet Center which reflects that the veteran was first seen 
at the Vet Center in November 1997 when he came in displaying 
symptoms and behaviors of post-traumatic stress disorder.  He 
presently was irritated, displayed mood swings, and was very 
symptomatic.  He had been seen for fourteen sessions, and was 
going to continue to come biweekly for therapy.  His chief 
complaints were anxiety, depression, sleep disturbances, and 
mood swings.  He reportedly had nightmares as a result of 
memories of Korea.  He continued to be very depressed and to 
suffer severe sleep disturbances, such as nightmares and cold 
sweats, as a result of the traumatic events.  He said that he 
woke up in fear of his life and going through the motions of 
trying to survive a certain event or ambush experience.  The 
veteran also complained of experiencing sporadic mood swings, 
and was frightened by crowds.  It was noted that his symptoms 
were variable, as he displayed moments of lucidness and 
appeared stable, but also became irritable and lost interest 
in positive activities and socializing.  He was on 
medications for his anxieties.  

The veteran has submitted records showing that his treatment 
at the Vet Center continued subsequent to the May 1998 
letter.  For example, a record dated in July 1998 shows that 
the veteran denied depression other than the usual anxiety 
and frustration he had when he could not accomplish what he 
set out to do.  He stated he socialized with a friend who 
drove him to the appointment.  He admitted that they got on 
each other's nerves at times, so they would take a break and 
then later get together again.  He also said that he was 
still having violent dreams.  

A Vet Center treatment record dated in October 1998 shows 
that the veteran appeared to have appropriate hygiene, 
attire, and skills.  He reported that he was not at all 
stressed or exhausted.  He did complain of bad weather 
conditions, but denied that they were making him depressed or 
helpless.  He stated that he enjoyed the rain as long as he 
was at home.  He said that his prescriptions were helping, 
and that he was getting out with a neighbor periodically.  A 
record dated in March 1999 shows that the veteran reported 
that he was sleeping less as he feared nightmares.  He stated 
that he became anxious and got stressed eventually.  The 
veteran was encouraged to relax and slow down when becoming 
anxious.  

A Vet Center record dated in July 1999 shows that the veteran 
returned after a long absence due to medical issues involving 
his lungs which resulted in hospitalization.  He said that he 
had lost quite a bit of weight and his energy levels had 
decreased.   He stated that his sleep had gone down, and his 
energy level had decreased.  He complained that the RO was 
working too slowly, and that he should get an increase.  A 
record dated in November 1999 shows that the veteran reported 
that his symptoms of post-traumatic stress disorder had 
continued and had gotten worse.  He stated that his 
nightmares and intrusive thoughts at night had increased.  He 
also said that his social skills and depression had gotten 
more intense.  The assessment was that the veteran looked 
more anxious and depressed than in the past.  He had lost 
quite a bit of weight due to his illnesses and loss of 
appetite.  He was isolating more and withdrawing from family 
and people.  He seemed to be less outgoing. 

A Vet Center record dated in December 1999 shows that the 
veteran had just come from the VAMC where he had been seen 
for screening to determine whether to accept him for 
vocational rehabilitation.  He stated that he was still 
experiencing dreams at night, but that these were broken up.  
He could not make out what they meant.  They were not 
connected to Korea or any part of his military experiences.  
The assessment was that the veteran looked exhausted and 
down.  He had a mild depression and seemed to be reflecting 
on family memories, and was hurting from his illnesses.  The 
plan was to continue to provide support and encouragement as 
needed.  

The veteran has also submitted lay statements from relatives 
and acquaintances.  For example, a statement from his sister 
received in June 1998 shows that she reported that he was not 
the same after returning from service.  He could not deal 
with every day stresses of life, and because of this he lost 
his family.  A lay statement submitted in May 2000 from an 
acquaintance is to the effect that the veteran has panic 
attacks.  Other lay statements contain similar information.   

The evidence also includes several examinations conducted by 
the VA.  A VA outpatient psychiatry assessment dated in June 
1998 shows that the veteran purportedly had a long history of 
post-traumatic stress disorder.  He also had a long history 
of alcohol dependence (sober since 1992).  By the end of the 
interview, it became clear that the only service that he 
wanted was a compensation examination which they did not do 
at that clinic.  He was redirected to request such an 
examination.  It was noted that he received treatment from 
the Vet Center.  A symptoms checklist regarding post-
traumatic stress disorder symptoms revealed that he witnessed 
or experienced hand-to-hand combat in Korea, and saw battle 
with many men dead.  He said that he had intrusive thoughts 
of the events on occasion.  He also said that he did not 
particularly have nightmares about Korea.  He did not have 
flashbacks.  He avoided reminders.  He did not have 
detachment or social isolation, but he did not like crowds.  
He did not have a restricted affect.  He had chronic middle 
and terminal insomnia.  With respect to hypervigilance and 
startle response, he said that he had "a bit."  He 
sometimes had trouble concentrating, and it was noted that 
this was likely due to medical reasons.  There was no current 
anger dyscontrol.  He reportedly did not have a depressed 
mood, irritability, anhedonia, decreased appetite, or weight 
loss.  He had insomnia as noted above, and had decreased 
energy due to medical reasons.  There were no feelings of 
worthlessness or hopelessness, and no crying spells.  There 
was some decreased memory and concentration.  There was no 
suicidal or homicidal ideation.  There were no psychotic 
symptoms, panic attacks, or manic symptoms.  He had a history 
of being married twice and divorced.  He was unemployed.  He 
had children, but kept no contact with them.  

The June 1998 VA outpatient psychiatry assessment further 
shows that mental status examination revealed that the 
veteran was alert times three, cooperative, and 
satisfactorily groomed.  His affect was amiable and his mood 
was euthymic.  There were no abnormal behaviors.  His speech 
was regular in rate and rhythm.  His immediate memory was 
good.  Testing of intermediate memory was "1/3" [presumably 
referring to the ability to recall words after a certain 
length of time].  His thought process was circumstantial.  
There was no evidence of psychosis.  Cognition and 
concentration were fair.  There was no suicidal or homicidal 
ideation.  Judgment was fair, and insight was fair to poor.  
The impression was that the veteran endorsed some distress 
regarding the Korean War.  It was again noted that the 
veteran came to the appointment thinking that it was 
necessary for service connection for post-traumatic stress 
disorder.  He was referred to a veteran representative to set 
up a compensation examination.

The veteran was afforded a post-traumatic stress disorder 
examination for disability compensation purposes by the VA in 
August 1998.  The report shows that the examiner reviewed the 
veteran's claims file, his chart, and his electronic chart.  
The examiner also obtained information from the veteran who 
was described as an inconsistent historian.  When asked about 
his psychiatric symptoms, the veteran reported that he got 
too excited, was impatient, and had bad dreams about once a 
week.  Sometimes they were of things that happened to him in 
Korea, and sometimes they were not.  He said that he dreamed 
of being buried in the mud in Korea.  He reported that he 
tried to forget about the things that happened during the 
war.  The examiner noted that there was documentation that 
the veteran had psychiatric care during service and had a 
final diagnosis of emotional instability reaction, chronic, 
severe.  The veteran's history of combat in Korea was 
reviewed.  Regarding his history after service, he said that 
he probably had 40 jobs between 1952 and 1993 when he last 
worked.  His longest job was for two years.  He said that he 
frequently would get into arguments and then quit.  He also 
said that he would get nervous and cuss the machines.  He was 
married in 1954 and remained married for ten years.  He had 
six children from that marriage, but they did not get along 
and he had not seen them for at least fifteen years.  He was 
married again in 1977 for two years.  His alcohol abuse 
reportedly was pretty bad at that time.  The veteran said 
that he last worked in 1993 as a construction helper, but was 
diagnosed with hepatitis and had not worked since that time.  

The VA examination report of August 1998 further shows that 
the veteran lived alone in a house that he built out of scrap 
lumber.  He reported that he liked to garden and spent a lot 
of time mowing.  He had friends who checked up on him and 
also had some lady friends.  He did not attend church.  He 
said that he was only in contact with one of his siblings, 
and recently saw his younger bother whom he had not seen in 
10 to 12 years.  He also had a nephew with whom he had 
contact, but he was otherwise estranged from his family of 
origin.  He denied any legal difficulties.  He was supported 
by VA pension and Social Security payments.  He reported no 
alcohol use at the current time, but said that when he was 
drinking up to six years ago he could consume two fifths a 
day.  The veteran had a variety of medical conditions, 
including hepatitis, arthritis, diabetes, gout, hypertension, 
and a history of malaria.  

The VA examiner conducted a symptoms review with the veteran.  
The veteran reported that he was less depressed since he had 
been seeing a therapist at the Vet Center.  He slept about 4 
or 5 hours a night.  He was interested in his garden.  He 
felt better about himself than he used to, but his energy 
level was low and at times he had difficulty concentrating.  
His appetite was too much.  No psychomotor abnormalities were 
noted, and the veteran denied suicidal ideation.  The veteran 
was in combat long enough to be awarded the Combat 
Infantryman Badge, and reported recurrent thoughts of these 
experiences as well as dreams that may or may not be related.  
He had a history of avoidance.  He avoided talking about his 
combat experiences and reported that he stayed away from war 
movies.  He said that he felt that he had no future.  He had 
multiple symptoms of irritability.  He also had problems 
sleeping and complained of difficulty concentrating.  He 
reported that his anger cost him jobs and friends.  He said 
that he had hurt the people he cared about, and this was the 
reason for the break-up of his first marriage.  

On mental status examination, the veteran was neatly groomed.  
He was cooperative with the examination.  His speech was 
fluent at a normal rate and rhythm.  His mood was euthymic, 
and his affect was full and appropriate to his expressed 
thoughts.  No lability of affect was noted.  His thought 
process was coherent.  He was without any signs or symptoms 
of a psychotic process.  He was without any specific ideas, 
intentions, or plans of harming himself or others.  He was 
awake, alert and oriented.  He could repeat three words 
immediately and after five minutes.  He could perform serial 
3's without difficulty.  He had problems repeating "no if's, 
and's or but's."  His overall score on the Folstein Mini 
Mental Status Examination was 29/30.  His fund of information 
was mildly impaired.  He knew the name of the current 
president and the previous two, but forgot Carter.  

The diagnoses were (1) post-traumatic stress disorder, and 
(2) alcohol abuse.  An Axis II diagnosis of personality 
disorder, not otherwise specified was also noted.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55.  

A VA post-traumatic stress disorder examination report dated 
in December 1999 contains very similar information.  In 
addition, the report shows that the veteran had concrete 
interpretations of proverbs.  The diagnoses included post-
traumatic stress disorder and multiple nonservice-connected 
disabilities.  The examiner again assigned a GAF score of 55.  
He stated that it was his impression that the major reason 
that the veteran was not employed was not due to his 
psychiatric condition, but rather due to his multiple medical 
problems which are not service-connected.  

A VA vocational rehabilitation counseling narrative dated in 
December 1999 concluded that the veteran had impairment of 
employability, and that his service-connected disability 
materially contributed to that impairment.  He reportedly had 
not overcome the effects of the impairment, and therefore, 
had an employment handicap.  However, it was also found that 
achievement of a vocational rehabilitation goal was not 
currently reasonably feasible.  It was noted that the veteran 
was service-connected for post-traumatic stress disorder, and 
he recounted that the condition had caused him to quit jobs 
because he had difficulty dealing with people.  As a result, 
he reportedly had an unstable work history and had difficulty 
obtaining employment.  He also stated that he did not have 
friends and preferred to be alone most of the time.  He was 
also service-connected for malaria.  He had nonservice-
connected disabilities, including diabetes, a liver 
condition, kidney disease, hearing loss, and lung problems.  
As a result, he could not walk or climb for prolonged 
periods, and could not perform any physical exertion from 
light to heavy.  It was noted that the veteran had not worked 
since 1980, and had no transferability of skills or current 
work history.  The veteran's service-connected disabilities 
and nonservice-connected disabilities reportedly caused 
significant impairment which had contributed to his inability 
to maintain employment.  The veteran had been diagnosed with 
post-traumatic stress disorder, and it was felt that this may 
not permit him to maintain attention and concentration and 
stable function to be able to complete a training program.  
Also, his physical problems appeared to be unstable and would 
cause problems as well.  It was concluded that the veteran's 
physical and mental condition did not appear to allow him to 
be retrained at this time.  

After considering all of the relevant evidence, the Board 
finds that the veteran's post-traumatic stress disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
circumstantial speech; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The June 1998 VA outpatient examination noted 
that the veteran's thought processes were circumstantial.  
Impaired judgment and memory were noted on the VA outpatient 
psychiatric assessment in June 1998 and on the VA examination 
in August 1998. Impaired abstracting thinking was 
demonstrated on the December 1999 VA examination when the 
veteran was noted to have concrete interpretation of 
proverbs.  Disturbances in mood were noted in the May 1998 
letter from the Vet Center therapist.  Difficulty maintaining 
effective social relationships was indicated by the July 1999 
treatment record from the Vet Center in which the veteran 
reported that he and his friend got on each other's nerves 
and sometimes had to avoid each other for a period of time.  
The Board is aware that the veteran does not demonstrate all 
of the criteria for a 50 percent disability rating.  However, 
the evidence of record demonstrates symptomatology and a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 50 percent rating 
rather than a 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.21 
(2000).  

This conclusion is further supported by the fact that the VA 
examiner assigned a GAF score of 55 during the VA 
examinations in August 1998 and December 1999.  The United 
States Court of Appeals for Veterans Claims has also held 
that global assessment of functioning scores between 55 and 
60 indicate only "moderate difficulty in social, 
occupational, or school functioning."  See Carpenter v. 
Brown, 
8 Vet. App. 243 (1995).  GAF scores ranging between 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  38 C.F.R. § 4.130.  The Board notes that these 
symptoms are comparable to the symptoms contemplated under 
the rating schedule for a 50 percent disability rating.  
Accordingly, the Board concludes that the criteria for a 50 
percent disability rating for post-traumatic stress disorder 
are met. 

The Board further finds, however, that the disorder has not 
resulted in the manifestations contemplated for a 70 percent 
rating, namely occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Such manifestations 
generally are not noted in the medical treatment records, the 
VA examination reports or the veteran's own contentions.  

Similarly, the manifestations contemplated for a 100 percent 
rating are not shown.  The record does not reflect that the 
veteran has total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
On the contrary, the treatment records and VA examinations 
affirmatively show that symptoms such as those contemplated 
for 70 or 100 percent ratings are not present.  For example, 
the veteran has consistently denied symptoms such as suicidal 
or homicidal ideation, and has consistently had good personal 
hygiene.  He has always been oriented.  Inability to 
establish relationships is not shown as the record indicates 
that the veteran does maintain some social relationships.  
Accordingly, the Board concludes that the schedular criteria 
for a 70 percent or higher rating are not met.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the current severity of the 
disorder.  The Court discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the Board believes 
that the evidence discussed above allows for the assignment 
of a 50 percent disability rating effective from the date of 
the veteran's original claim.  There is no medical evidence 
that the veteran's service-connected disability has 
significantly changed since November 1997.  Although there 
has been some fluctuation of the symptoms, as is reflected in 
his treatment records, they have nevertheless been relatively 
consistent over time.  Therefore, the Board finds that the 
evidence does not raise a question that a rating higher or 
lower that 50 percent is possible or warranted for any period 
of time from the veteran's claim to the present time so as to 
warrant a staged rating due to significant change in the 
level of disability.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  His treatment for post-traumatic stress 
disorder has been on an outpatient basis.  Although he has 
been hospitalized recently, the hospitalizations have been 
necessitated by nonservice-connected disabilities.  With 
respect to whether there is evidence of marked interference 
with employment, the Board notes that the veteran is not 
employed.  However, he has not presented any objective 
medical opinion to support a conclusion that this is due to 
his service-connected post-traumatic stress disorder.  On the 
contrary, the VA examiner in December 1999 gave a medical 
opinion that the veteran's unemployment is not due to his 
post-traumatic stress disorder.  Although the VA vocational 
rehabilitation evaluation concluded that the veteran could 
not work and could not be rehabilitated, this was based on 
consideration of both service-connected and nonservice-
connected disabilities.  Moreover, by the veteran's own 
account, he worked until he was diagnosed with hepatitis, a 
disorder for which he is not service-connected.  The Board 
notes that nonservice-connected disability may not be 
considered when assigning the rating for a service-connected 
disability.  See 38 C.F.R. § 4.14 (2000).  In summary, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

A 50 percent initial disability rating for post-traumatic 
stress disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 

